Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 15 April 1815
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw




My dear Neice
Quincy April 15 1815.


I scarcely know how to address you by way of consolation, who myself stand so much in need of the Same Support. under one of the most Solemn impressive and afflictive dispensations with which it has pleased our Mather Heaven to inflict upon us—the loss of Such a parent cannot be estimated by the powers of language, the Silent Anguish of the Heart can alone pour it forth, yet while we bend over the Tomb, and water the bed of death with our tears, let us look up “rejoicing that” there is a brighter world on high thy pal “Thy palace Lord above the Skie”
to which we have every reason to believe the pure Spirits of your dear departed Mother has assended to dwell for ever before the face of her maker—Shall ought we not to consider it rather a beautifull dispensation of heaven towards her, that she was releasd with so little suffering to herself, than to mourn that she had not the opportunity of a final and last adieu, the remembrance of which would call forth Sweet and bitter Tears—her whole Life was full of instruction. it was her daily food to distribute moral Nourishment to the young minds committed to her care, and by her example to inforce her precepts—What a pleasure have we my dear Child in reflecting upon her virtues which will ever Survive her, in our remembrance—and in the minds of many others. it gave me great satisfaction to hear that you was enabled to conduct yourself with So much Christian fortitude through the trying Scenes you were calld to endure May that Almighty being who has calld you thus young in Life into the School of affliction Support and comfort you—and your bereved Parent, whose loss is even greater than yours—his Age and infirmities considerd—I need not admonish knew you to will Soften and alleviate his Anguish by every tender attention in your power. the example of your Excellent mother is ever before you and the fullfillment of her what would have been her wishes had she been permitted to express them, Will be you will consider not only your duty but your inclination will prompt you to it, nor do I remind you of your anxient and faithfull desire that from any apprehension that you will not properly feel for her, and appreciate her many tender cares of you, When even when as yet you were an Infant, but for all her faithfull attentions to every member individual of the Family either as an inmate or a member of it, I recite them that because those who have been more particularly under my care when placed in your Family, all gratefully acknowledge remember the Faith Lydia for her works Sake—and now my dear Neice I feel myself bereft of the last Link in the chain of sisterly affection which bound us to each other—I Stand alone the only Scion of the parent Stock—I am to be leveld with the not, would to God that I felt myself equally worthy with those who have gone before me, but I fear I am but an unprofitable Servant may the Solemn Warning I have received Stimulate me to greater dilligence, that I may be found with my lamp trimd and burning, when calld for—
I pray you my dear Neice to consider me in the place of a Mother Whenever so long as I can render you any Service by counsel or advice. Your Mother always wrote to me with so much freedom communicating to me whatever interested or concernd her—that I feel as tho I had lost my dear depository Supply to me so far as you may have occasion that confidence and interest which was mutual in each others concerns and write to me dear girl with all confidence and be assured it will be received with the affection and tenderness, which the blessed Spirit now assended to heaven—would under like circumstances extended to the children of your Sympathizing / and afflicted Aunt


A Adams 


I Write you upon a seperate paper some things which have occurred to me Mrs Foster has been as a child in your Family—Oweing the same fillial regard and having received Similar attention—Same Mark of affection and kindness I know both your Brother and you would wish to bstow—he has conversed with me. I mentiond to him a Ring with Hair,. the thought that not Sufficient you will take it into consideration and think What else might be proper—I would suggest to you whether there might not be with your Mothers things some article too old for you such as Caps or handkerchifs which would be acceptable to your Aunt Smith and Which she would value for having been your Mothers—yourBbrother and I had much conversation upon Several other Subjects, which I will write to you upon hereafter—

